Title: To Thomas Jefferson from William Barton, 10 October 1801
From: Barton, William
To: Jefferson, Thomas


Sir,
Lancaster (Pennsylva.) Oct. 10. 1801.
In a letter, sent herewith, to my friend Mr. Saml. H. Smith, editor of the National Intelligencer, I have stated the cause of my taking the liberty of addressing to You the foregoing Duplicate of my late letter.—
I have requested Mr. Smith to explain to You my motives:—they are of a very delicate nature,—important, in a public point of view,—and such as I trust, Sir, will be a satisfactory apology for me, on this occasion.—
I have the Honor to be, with the mo. perfect considn. and Respect, Sir, Your faithful and obedt. Servt.
W. Barton
